Citation Nr: 1502373	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) for lumbothoracic spine degenerative changes in excess of 20 percent.

2.  Entitlement to an effective date earlier than February 7, 2005 for the grant of service connection for lumbothoracic spine degenerative changes.

3.  Entitlement to a higher initial disability rating (evaluation) for coronary artery disease status post myocardial infarction in excess of 10 percent prior to June 3, 2010, and in excess of 30 percent on and after June 3, 2010.

4.  Entitlement to a higher initial disability rating (evaluation) for hypertension in excess of 10 percent.

5.  Whether clear and unmistakable error (CUE) is present in a July 20, 1972 rating decision for failure to consider a separate compensable rating for neurological impairment of the left hand.

6.  Whether CUE is present in an October 6, 1982 rating decision which reduced the disability rating for the service-connected scar of the left palm from 10 percent disabling to noncompensable (0 percent).


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in Reno, Nevada, which granted service connection for lumbothoracic spine degenerative changes and assigned a 20 percent disability rating with an effective date of February 7, 2005, the date of claim.  In a subsequent December 2011 notice of disagreement (NOD), the Veteran advanced that he was entitled to a higher initial rating of 50 percent, and an earlier effective date of 1972.

This matter is also on appeal from a September 2013 rating decision which found no CUE in the previous July 20, 1972 and October 6, 1982 rating decisions concerning the Veteran's service-connected left-hand disability.  Finally, this matter is further on appeal from a December 2013 rating decision which granted service connection for coronary artery disease with an initial disability rating of 10 percent effective October 27, 2008, and 30 percent effective June 3, 2010, creating a staged initial rating, and service connection for hypertension with an initial disability rating of 10 percent effective October 27, 2008.  A NOD was received as to these four issues in August 2014.

The Veteran has appealed from the initial rating assigned for a number of issues.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The record reflects that in a statement in support of claim received in November 2010 the Veteran appears to request that his previously denied claims for service connection for right knee and left shoulder disabilities be reopened.  It does not appear that such issues were subsequently addressed by the RO.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of a higher initial disability rating for coronary artery disease status post myocardial infarction in excess of 10 percent prior to June 3, 2010, and in excess of 30 percent on and after June 3, 2010, a higher initial disability rating for hypertension in excess of 10 percent, and CUE in the previous July 20, 1972 and October 6, 1982 rating decisions concerning the Veteran's service-connected left-hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a November 2014 written statement in support of claim, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his substantive appeal on the issues of a higher initial disability rating (evaluation) for lumbothoracic spine degenerative changes in excess of 20 percent, and an effective date earlier than February 7, 2005 for the grant of service connection for lumbothoracic spine degenerative changes.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial disability rating (evaluation) for lumbothoracic spine degenerative changes in excess of 20 percent, and an effective date earlier than February 7, 2005 for the grant of service connection for lumbothoracic spine degenerative changes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  In a November 2014 written statement in support of claim, prior to the promulgation of a decision in the appeal, the Veteran informed the Board, in writing, that he wished to withdraw the issues of a higher initial disability rating (evaluation) for lumbothoracic spine degenerative changes in excess of 20 percent, and an effective date earlier than February 7, 2005 for the grant of service connection for lumbothoracic spine degenerative changes.

As the Veteran has withdrawn the appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of a higher initial disability rating (evaluation) for lumbothoracic spine degenerative changes in excess of 20 percent, and/or an effective date earlier than February 7, 2005 for the grant of service connection for lumbothoracic spine degenerative changes, and these issues will be dismissed.


ORDER

The appeal for a higher initial disability rating (evaluation) for lumbothoracic spine degenerative changes in excess of 20 percent is dismissed.

The appeal for an effective date earlier than February 7, 2005 for the grant of service connection for lumbothoracic spine degenerative changes is dismissed.


REMAND

A September 2013 rating decision found no CUE in the previous July 20, 1972 and October 6, 1982 rating decisions concerning the Veteran's service-connected left-hand disability.  Subsequently, a December 2013 rating decision granted service connection for coronary artery disease status post myocardial infarction with an initial disability rating of 10 percent effective October 27, 2008, and 30 percent effective June 3, 2010, and service connection for hypertension with an initial disability rating of 10 percent effective October 27, 2008.  In August 2014 the Veteran submitted a timely NOD to the September 2013 and December 2013 rating decisions.  

A statement of the case (SOC) has not yet been issued to the Veteran as to these issues.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issues of a higher initial disability rating for coronary artery disease status post myocardial infarction (in excess of 10 percent prior to June 3, 2010, and in excess of 30 percent on and after June 3, 2010), a higher initial disability rating for hypertension in excess of 10 percent, and CUE in the previous July 20, 1972 and October 6, 1982 rating decisions concerning the service-connected left-hand disability are REMANDED for the following action:

Issue a SOC which addresses the issues of a higher initial disability rating for coronary artery disease status post myocardial infarction (in excess of 10 percent prior to June 3, 2010, and in excess of 30 percent on and after June 3, 2010), a higher initial disability rating for hypertension (in excess of 10 percent), CUE in the July 20, 1972 rating decision for failure to consider a separate compensable rating for neurological impairment of the left hand, and CUE in the October 6, 1982 rating decision which reduced the disability rating for the service-connected scar of the left palm from 10 percent disabling to noncompensable.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects an appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


